DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/30/2022 is acknowledged.  Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandor et al. (US 5,680,926).  
Regarding claim 1, Sandor discloses a mechanical interlock comprising: an enclosure (24); a connector (112) at least partially received within the enclosure for selectively receiving a plug; a load switch (16) positioned within the enclosure, the load switch arranged and configured to selectively supply power to the connector; a handle assembly (240, 272) operatively associated with the enclosure, the handle assembly being selectively movable between an ON position and an OFF position to selectively energize and deenergize the load switch; a shaft (226) for rotationally coupling the handle assembly to the load switch; and an interlock latch (114, 244) arranged and configured to be operatively associated with the connector and the handle assembly, the interlock latch axially movable (an axis along the bottom wall of 240 in Fig. 22, for example) between a first position (Fig. 21) and a second position (Fig. 22), wherein, when in the first position, the interlock latch engages the handle assembly to prevent rotation of the handle assembly (Fig. 21), and when in the second position, the interlock latch is decoupled from the handle assembly (Fig. 22) to enable rotation of the handle assembly so that the handle assembly can be moved from the OFF position to the ON position.  
Regarding claim 2, Sandor discloses the interlock latch including a first end (at 114) and a second end (at 422, 304), the first end being arranged and configured to contact the plug upon insertion of the plug into the connector so that the interlock latch is automatically moved from the first position to the second position via insertion of the plug into the connector (please note that rotation of the plug is part of its insertion).  
Regarding claim 3, Sandor discloses the shaft including a handle portion (270) operatively coupled to the handle assembly and a switch portion (274) operatively coupled to the load switch, the handle portion being operatively coupled to the switch portion, the second end of the interlock latch being selectively coupled to the handle portion so that, when the interlock latch is in the first position, the second end of the interlock latch engages the handle portion so that rotation of the handle portion and the handle assembly is prevented, and, when the interlock latch is in the second position, the second end of the interlock latch is decoupled from the handle portion so that rotation of the handle portion and the handle assembly is permitted.  
Regarding claim 4, Sandor discloses the interlock latch including an opening (under 306, in Fig. 21) that the handle portion (part of 284) passes through.  
Regarding claim 5, Sandor discloses the second end of the interlock latch including a key (304) and the handle portion includes a slot (282), the key being received within the slot formed in the handle portion when the interlock latch is in the first position.  
Regarding claim 6, Sandor discloses the key including at least one of sloped sides and rounded corners for interacting with the slot formed in the handle portion.  
Regarding claim 7, Sandor discloses a slider plate (248) and a latch spring (114, 246), the slider plate movable from a first position to a second position via rotation of the handle assembly from the OFF position to the ON position, wherein, when the slider plate is in the second position, the latch spring engages the plug inserted into the connector so that removal of the plug is prevented.  
Regarding claim 8, Sandor discloses the latch spring coupled to the enclosure, the latch spring and the enclosure each including a key arranged and configured to secure a desired orientation of the latch spring relative to the enclosure.  
Regarding claim 9, Sandor discloses the key formed on the enclosure including one or more bosses (68) and the key formed on the latch spring includes one or more holes (not labeled), the one or more holes being arranged and configured to receive the one or more bosses, respectively, when the latch spring is properly positioned within the enclosure.  

Regarding claim 19, Sandor discloses a mechanical interlock comprising: an enclosure (24); a connector (110) at least partially received within the enclosure for selectively receiving a plug; a load switch (16) positioned within the enclosure, the load switch arranged and configured to selectively supply power to the connector; a handle assembly (18, 272) operatively associated with the enclosure, the handle assembly being selectively movable between an ON position and an OFF position to selectively energize and deenergize the load switch; a shaft (226) for rotationally coupling the handle assembly to the load switch; an interlock latch (244, 114) arranged and configured to be operatively associated with the connector and the handle assembly, the interlock latch movable between a first position (Fig. 21) and a second position (Fig. 22), wherein, when in the first position, the interlock latch prevents rotation of the handle assembly, and when in the second position, the interlock latch enables rotation of the handle assembly so that the handle assembly can be moved from the OFF position to the ON position; and32WO 2020/106535PCT/US2019/061362 a plug connector (248, 114) arranged and configured to prevent the plug from being removed from the connector when the handle assembly is in the ON position; wherein the interlock latch includes a first end (at 114) and a second end (at 304), the first end arranged and configured to contact the plug upon insertion of the plug into the connector so that the interlock latch is automatically moved (by rotation of the plug) from the first position to the second position via insertion of the plug into the connector (please note that rotation of the plug is part of the insertion).  
Regarding claim 20, Sandor discloses the plug connector including a slider plate (248) and a latch spring (114, 246), the slider plate is movable from a first position to a second position via rotation of the handle assembly from the OFF position to the ON position, wherein, when the slider plate is in the second position, the latch spring engages the plug inserted into the connector so that removal of the plug is prevented.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
Please note that claim 1 does not attach the axis to any particular structure of the claimed invention.  Additionally, the claimed language does not exclude combine movement in other directions.  
Regarding claim 19, please note that the latch is manually moved by manual movement of the connector.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833